Citation Nr: 1632360	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  05-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from January 26, 2003 to September 10, 2012.  


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1984 to August 1984, from November 1987 to November 1990, and for periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for atherosclerotic coronary artery disease and assigned a temporary total 
(100 percent) rating from January 26, 2003 to May 1, 2003, and a 10 percent rating from May 1, 2003.  The Veteran appealed the assignment of the initial rating, and under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board took jurisdiction over the issue of entitlement to TDIU.  See Rice at 447 (holding a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  

This case has a complex procedural history.  As stated above, a May 2004 rating decision granted service connection for a cardiovascular disability, effective January 26, 2003, assigning a temporary total rating to May 1, 2003, and a 
10 percent rating from May 1, 2003.  The Veteran timely filed a notice of disagreement with that rating decision, and the appeal was perfected to the Board.  

In July 2005, the RO issued a rating decision denying a TDIU, and the Veteran timely filed a notice of disagreement with that rating decision, indicating that the service-connected heart disability causes unemployability; therefore, the July 2005 rating decision did not become final.  No statement of the case was issued regarding entitlement to TDIU.  

In January 2010, the Board adjudicated and denied a higher initial rating in excess of 10 percent for the cardiovascular disability; nonetheless, as stated above, the Board additionally took jurisdiction over the issue of TDIU under the Court's holding in Rice.  The Board remanded the issue of TDIU, including for adjudication under 38 C.F.R. § 4.16(b) (2015).  

Separately from, but pertinent to, the TDIU issue on remand, in September 2012, the Veteran filed a new claim for an increased rating for the cardiovascular disability.  An April 2014 rating decision granted an increased rating of 60 percent from September 10, 2012 to January 14, 2014, and a 100 percent rating from January 14, 2014.  

In a February 2015 rating decision, the RO granted a TDIU specifically on the basis that all service-connected disabilities (the service-connected cardiovascular disability and service-connection depression) preclude employment, and assigned an effective date of September 10, 2012, the date the criteria for TDIU under 38 C.F.R. § 4.16(a) were met.  The RO discontinued TDIU after January 14, 2014, the date the Veteran met the schedular criteria for a total (100 percent) rating for the cardiovascular disability, so as to not compensate the Veteran twice for the same disability.  No notice of disagreement or new and material evidence was received within one year of the February 2015 rating decision, including regarding whether the Veteran was entitled to TDIU solely for one service-connected disability (the service-connected depression), or regarding the discontinuance of TDIU after the grant of a 100 percent rating for the cardiovascular disability.  For this reason, the ending effective date of the TDIU became final, as did the RO's implicit decision not to grant special monthly compensation based on having one disability ratable at 100 percent and other disabilities separately ratable at 50 or 60 percent (including by using TDIU to constitute the second disability at 60 percent disabling, as in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008)).  

In the April 2016 informal hearing presentation, the representative argued that the period on appeal should be from January 2003 to present, including entitlement to TDIU under 38 C.F.R. § 4.16(b) prior to the September 10, 2012 TDIU effective date assigned by the RO.  Unfortunately, neither the Veteran nor the representative entered a notice of disagreement with the February 2015 assignment of effective date for TDIU or the implicit denial of special monthly compensation based on one disability rated 100 percent disabling and another disability or disabilities rated at 50 or 60 percent; therefore, these contentions are untimely to constitute a notice of disagreement with the February 2015 rating decision.  

In the April 2016 informal hearing presentation, the representative also contended that TDIU is also warranted after January 14, 2014 solely for the service-connected depression, which could entitle the Veteran to additional special monthly compensation when combined with the 100 percent rating for the cardiovascular disability.  As discussed below, the Board is remanding the claim for consideration of entitlement to TDIU prior to September 10, 2012 for consideration under 38 C.F.R. § 4.16(b).  However, the Board finds that, as, during the pendency of the appeal, the Veteran claimed entitlement to TDIU on the basis of all service-connected disabilities (including the cardiovascular disability) and the February 2015 final rating decision found that TDIU was warranted on the basis of both the service-connected depression and cardiovascular disability, the period on appeal is from January 26, 2003 to September 10, 2012 only.  See 38 U.S.C.A. § 7105(c) (West 2014); 	 38 C.F.R. §§ 3.105, 20.1103 (2015).  Neither the Veteran nor the representative disagreed with the February 2015 rating decision to base the TDIU on all service-connected disabilities, and did not enter a timely notice of disagreement within one year of the February 2015 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As discussed above, in January 2010, the Board remanded the issue of TDIU for adjudication by the AOJ, including consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) for referral to the Director of the VA Compensation and Pension Service.  TDIU was granted by the AOJ in February 2015 under 38 C.F.R. § 4.16(a) from September 10, 2012 to January 14, 2014.  

The Board notes that, from May 1, 2003 to September 10, 2012, the Veteran is service connected for the cardiovascular disability, rated at 10 percent, and depression, rated at 30 percent, and does not met the combined schedular rating criteria for TDIU eligibility under 38 C.F.R. § 4.16(a).  However, throughout the pendency of the claim from January 26, 2003, the evidence of record suggests, and the Veteran has contended, that he is unemployable due to the service-connected disabilities of both cardiovascular disability and depression.  See February 2003 B.A. lay statement, July 2005 notice of disagreement; see also March 2007 pension claim.  

Additionally, January 2009 Social Security (SSA) records indicate that the Veteran has been determined to be disabled based, in part, on the service-connected depression (also diagnosed as affective disorder), but also in part on a nonservice-connected functional psychosis.  January 2006 VA vocational rehabilitation records indicate that the Veteran has an employment handicap, at least in part due to the service-connected disabilities.  Based on the above, the Board finds that the Veteran's service-connected disabilities were of sufficient severity to raise a question as to whether he was precluded from obtaining or maintaining substantially gainful employment from January 26, 2003 to September 10, 2012, so that referral to the Director, Compensation and Pension Service for consideration of TDIU under 38 C.F.R. § 4.16(b) for this period is warranted.  

Accordingly, the issue of TDIU under 38 C.F.R. § 4.16(b) for the period from January 26, 2003 to September 10, 2012 is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 4.16(b), refer the issue of TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU for the period from January 26, 2003 to September 10, 2012, including whether TDIU is warranted for the service-connected depression alone from January 26, 2003 to May 1, 2003.  

2.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




